DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10-11, 14-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renken et al. (US 5,129,235).
	Per claim 1, Renken teaches a transportation refrigeration system comprising: 
a refrigeration circuit (12) including a compressor (46), a heat rejection heat exchanger (48), at least one expansion device (250, 282), at least one heat absorption heat exchanger (50, 52); 
a first cooling air outlet (76) downstream of the at least one heat absorption heat exchanger (50); and 
a second cooling air outlet (78) downstream of the at least one heat absorption heat exchanger (52), 
wherein the first cooling air outlet is spaced from the second cooling air outlet (see figure 1 of Renken).  
	Per claim 2, Renken meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Renken teaches a dividing wall contact surface (30) separating the first cooling air outlet from the second cooling air outlet (col. 3, lines 19-21).
  	Per claim 3, Renken meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Renken teaches a bulkhead (24) adjacent the refrigeration circuit (12) and the dividing wall contact surface (30) is located on the bulkhead (24) (see figure 4).  
	Per claim 4, Renken meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Renken teaches wherein the first cooling air outlet (76) is located in a first lateral half (left half of 24 as shown in figure 2) of the bulkhead (24) and the second cooling air outlet (78) is located in a second lateral half (right half of 24 as shown in figure 2) of the bulkhead (24).  
	Per claim 7, Renken meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Renken teaches wherein the at least one heat absorption heat exchanger (50, 52) includes a first heat absorption heat exchanger (50) located in a first cooling passageway (passageway from 50 to 76).  
	Per claim 8, ,Renken meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Renken teaches wherein the first cooling passageway includes a first cooling air inlet (“Housings 84 and 86 define openings at their lower ends” col. 3, lines 67-368) in fluid communication with the first heat absorption heat exchanger (50) and the first cooling air outlet (76).  
	Per claim 10, Renken meets the claim limitations as disclosed in the above rejection of claim 7.  Further, Renken teaches wherein the at least one heat absorption heat exchanger includes a second heat absorption heat exchanger (52) located in a second cooling passageway (passageway from 52 to 78).  
	Per claim 11, Renken meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Renken teaches wherein the second cooling passageway (passageway from 52 to 78)  includes a second cooling air inlet  (“Housings 84 and 86 define openings at their lower ends” col. 3, lines 67-368) in fluid communication with the second heat absorption heat exchanger (52) and the second cooling air outlet (78).  
Per claim 14, Renken teaches all the limitations of claim 1 and claim 14 contains similar limitations as claim 1.  Therefore, claim 14 is rejected for similar reasoning as claim 1.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 15, Renken teaches all the limitations of claim 2 and claim 15 contains similar limitations as claim 2.  Therefore, claim 15 is rejected for similar reasoning as claim 2.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 16, Renken teaches all the limitations of claim 3 and claim 16 contains similar limitations as claim 3.  Therefore, claim 16 is rejected for similar reasoning as claim 3.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 19, Renken meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Renken teaches adjusting a dividing wall in the cargo space along a dividing wall contact surface located between the first cooling air outlet and the second cooling air outlet (“unequal cargo spaces may be created by partition 30, as desired”, col. 3, lines 23-24).  
Per claim 20, Renken teaches all the limitations of claims 7-8 and 10-11 and claim 20 contains similar limitations as claims 7-8 and 10-11.  Therefore, claim 20 is rejected for similar reasoning as claims 7-8 and 10-11.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Renken et al. (US 5,129,235).
Per claim 5, Renken meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Renken teaches wherein the first cooling air outlet (76) is spaced from the second cooling air outlet (78) but fails to explicitly teach  the first cooling air outlet is space at least ten inches from the second cooling air outlet.  However, one skilled in the art would know that a position of a cooling air outlet will determine the air flow streams through the space being cooled.  Therefore the spacing between the first and second cooling air outlet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the spacing between the first and second cooling air outlet is adjusted the airflow streams of the cooling air within the space being cooled will be adjusted.  Therefore, since the general conditions of the claim, i.e. the first cooling air outlet being spaced from the second cooling air outlet was disclosed in the prior art by Renken, it is not inventive to discover the optimum workable value of the spacing between the first cooling air outlet and the second cooling air outlet by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first cooling air outlet and the second cooling air outlet disclosed by Renken to be spaced at least 10 inches. 
	Per claim 6, Renken meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Renken teaches wherein the first cooling air outlet (76) is spaced from the second cooling air outlet (78) but fails to explicitly teach the first cooling air outlet is spaced no more than twelve inches from the second cooling air outlet.  However, one skilled in the art would know that a position of a cooling air outlet will determine the air flow streams through the space being cooled.  Therefore the spacing between the first and second cooling air outlet is recognized as a result-effective variable, i.e. a variable which achieves a recognized result.  In this case, the recognized result is that as the spacing between the first and second cooling air outlet is adjusted the airflow streams of the cooling air within the space being cooled will be adjusted.  Therefore, since the general conditions of the claim, i.e. the first cooling air outlet being spaced from the second cooling air outlet was disclosed in the prior art by Renken, it is not inventive to discover the optimum workable value of the spacing between the first cooling air outlet and the second cooling air outlet by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the first cooling air outlet and the second cooling air outlet disclosed by Renken to be spaced no more than twelve inches.
Per claim 17, Renken teaches all the limitations of claim 5 and claim 17 contains similar limitations as claim 5.  Therefore, claim 17 is rejected for similar reasoning as claim 5.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Per claim 18, Renken teaches all the limitations of claim 6 and claim 18 contains similar limitations as claim 6.  Therefore, claim 18 is rejected for similar reasoning as claim 6.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Renken et al. (US 5,129,235) in view of Bushnell (US 2011/0011115).
	Per claim 9, Renken meets the claim limitations as disclosed in the above rejection of claim 8.  Further, Renken teaches the first cooling passageway including a first fan (56) and the first cooling outlet (76) but fails to explicitly teach wherein the first cooling passageway includes a first nozzle in fluid communication with the first fan and the first cooling air outlet.  
	However, Bushnell teaches a transport refrigeration system including a first cooling passageway includes a first nozzle (56) in fluid communication with a first fan (52) and a first cooling air outlet (58) for improved flow distribution (para. 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first cooling passageway including a first nozzle in fluid communication with a first fan and a first cooling air outlet, as taught by Bushnell in the invention of Renken, in order to advantageously improve flow distribution (para. 0025).
	Per claim 12, Renken meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Renken teaches the second cooling passageway including a second fan (58) and the second cooling outlet (78) but fails to explicitly teach wherein the second cooling passageway includes a second nozzle in fluid communication with the second fan and the second cooling air outlet.  
	However, Bushnell teaches a transport refrigeration system including a cooling passageway includes a nozzle (56) in fluid communication with a fan (52) and a cooling air outlet (58) for improved flow distribution (para. 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a cooling passageway including a nozzle in fluid communication with a fan and a cooling air outlet, as taught by Bushnell in the invention of Renken, in order to advantageously improve flow distribution (para. 0025).
	When the Bushnell nozzle is combined with the second cooling passageway including the second fan and the second cooling outlet of Renken, the result is wherein the second cooling passageway includes a second nozzle in fluid communication with the second fan and the second cooling air outlet, as claimed.
	Per claim 13, Renken meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Renken teaches a first fan (56) in fluid communication with the first cooling air outlet (76) and a second fan in fluid communication with the second cooling air outlet (78) but fails to explicitly teach a nozzle in fluid communication with a fan, the first cooling air outlet, and the second cooling air outlet.  
	Regarding the nozzle, Bushnell teaches a transport refrigeration system including a nozzle (56) in fluid communication with a fan (52) and a cooling air outlet (58) for improved flow distribution (para. 0025).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a nozzle in fluid communication with a fan and a cooling air outlet, as taught by Bushnell in the invention of Renken, in order to advantageously improve flow distribution (para. 0025).
Regarding the nozzle being in fluid communication with a fan, per MPEP 2144.02, section V, paragraph B, “the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice”.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a single fan motivate the fluid through the system instead of two separate fans in order to advantageously reduce the number of parts in the assembly, thereby reducing assembly time and assembly cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Severson (US 4,399,737) teaches a return air bulkhead.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763